Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 20, 2013                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  146478(86)                                                                                               Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                    SC: 146478
  v                                                                 COA: 307758
                                                                    St. Clair CC: 06-001700-FC
  RAYMOND CURTIS CARP,
             Defendant-Appellant.
  ____________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  to file his brief on appeal is GRANTED. The brief will be accepted as timely filed if
  filed on or before January 15, 2014.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                December 20, 2013
                                                                               Clerk